Title: To John Adams from Benjamin Stoddert, 14 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 14 August 1799

I am honored with your letter of the 8t.—Capt Truxton resigned on the ground that he was injured in rank by the confirmation of Talbot in his original Rank. I do myself the honor to enclose the copy of my letter to him communicating the decision & his answer. He still keeps the command of the Constellation, Barson not having arrived from Norfolk, tho’ hourly expected. Barson will well supply his place—and as he was is a favorite with the officers & Crew. He will do better in that ship than Decatur would. He has all Decaturs Gallantry—& zeal—& something better Education.
Barry was at Norfolk the 6t. Augst.—when Talbott had not arrived—Barry after getting in a Bowsprit will cruise on the Coast ‘till the 15 Septr. when he will put into Norfolk New York—As his Ship has excellent accomodations for passengers, it is contemplated, if you do not disapprove, to employ her in carrying the ministers to France.
Talbott will proceed direct to Cayenne, & remain on that Coast, until toward the begining of October, when he will proceed to Cape Francois, to take the Command on that station.—Murray in the Insurgente, who I expect sailed the 8t. June from Norfolk, will proceed to Algiers—thence to Gibraltar Bay for intelligence respecting our Trade in the streights—thence to Maderia & Teneriffe, & endeavour to be back to Cayenne soon after Talbott Leaves it—at any rate by the last of October.
The Constellation will cruise on the Coast ‘till late in Sept. when she will put into New York for orders. She may then be sent to the West Indies—or be kept on the Coast as circumstances require.
The Brig Norfolk, Bainbridge, has arrived at New York—in want of repairs—I hope she may get out in a fortnight—The Retaliation, captured by the Merrimack Capt. Brown, has also arrived in Delaware—They both bring French Prisoners—Tho there are still a good many left at St. Kitts, & the Montezuma sailed ten Days ago to St. Kitts, on purpose to bring them in—the time of the Crew being so nearly out, as not to admit of her remaining to cruise.
I have the honor to be / with the highest respect & / esteem sir yr. most Obedt. / servt.
Ben Stoddert.
